THE   L~TI-ORNEY            GENERAL
                       OF-XAS
                   AUSTIN.    TEXAS    78711



                             April 18, 1972


Hon. Rayford Price               Opinion No.   M-1120
Speaker, State of Texas
House of Representatives         Rez. Whether the nepotism
Austin, Texas                         statutes prohibit a mem-
                                      ber of one house of the
                                      Legislature from employ-
                                      ing a person on his staff
                                      who is not related to him
                                      but is related within the
                                      second degree of affinity
                                      or the third degree of
                                      consanguinity to a member
                                      of the other house of the
                                      Legislature, and a relat-
Dear Sir:                             ed question.

          You have presented the following two questions to
this office for an official opinion:

          "(1) Do the nepotism statutes prohibit
     a member of one house of the legislature from
     employing a person on his staff who is not re-
     lated to him but is related within the third
     degree of affinity or the second degree of
     consanguinity to a member of the other house
     of the legislature?

          "(2) Do the nepotism statutes prohibit
     the Speaker of the House of Representatives,
     who is authorized by House Rules to appoint
     employees of the House of Representatives,
     from appointing a person as an employee Of
     the House who is not related to any member
     of the House but is related within one of
     the degrees mentioned above to a State
     Senator? M

                              -5454-
Hon. Rayford Price, page 2      (M-1120)



          Article 432 of the Penal Code of Texas prohibits
employment or appointment of persons related within the
second degree by affinity or within the third degree by
consanguinity.  This opinion, of course, will be restricted
to these respective degrees of relationship.

          This Article prohibits the appointment by

          II
           . . 0 any member of the Legislature, . . .
     of any person related . . . to any other member
     of..    . the Legislature . . . when the . . .
     compensation of such appointee is to be paid
     for, ; . . out of or from public funds. . .-

           It is patent that your first question must be
answered in the .affirmative. The statute clearly prohibits
a member of one.House of the Legislature from hiring a rel-
ative (within the restricted degrees of relationship) of
a member of either House of the Legislature when such em-
ployee is to be paid from public funds. Article 433 of
the Penal Code expressly provides that "members of the
Legislature" are subject to the inhibitions of Article 432.

          The office of Speaker of the House of Representa-
tives derives from Article III, Section 9 of the Texas Con-
stitution, which reads, in pertinent part, as follows:

         II. 0 . The House of Representatives shall,
    when it first assembles, organize temporarily, and
    thereupon proceed to the election of a Speaker
    from its own members; and each House shall choose
    its other officers."

          The Speaker of the House of Representatives is a
member of the House of Representatives when elected, and he
does not lose his status as a member of the House of Repre-
sentatives after becoming elected Speaker. As a member of
the House of Representatives the Speaker is prohibited by
Article 432 from appointing a relative of a State Senator
as an employee of the House of Representatives.   Article
433 declares that "The inhibitions set forth in this law

                             -5455-
.      .




    Hon. Rayford Price, page 3           (M-1120)



    shall apply to and include the . . . Speaker of the House
    of Representatives."

              We therefore answer your second question in the
    affirmative, since we are convinced by a study of the leg-
    islative history of the nepotism laws that Article 432 is
    fully applicable to the members of the Legislature and the
    Speaker of the House.

                               SUMMARY

                Article 432 and 433, Vernon's Penal Code,
           prohibit a member of one House of the Legisla-
           ture from hiring a relative of a member of the
           other House of the Legislature when such rela-
           tionship is within the second degree by affinity
           or within the third degree by consanguinity.
           The Speaker of the House of Representatives is a
           member of the House of Representatives and is
           governed by Articles 432 and 433.




                                                 C. MARTIN
                                           orney General'of Texas

    Prepared by Robert W. Gauss
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman




                                   -5456-
Hon. Rayford Price, page 4     (M-1120)



Lonny Zwiener
Sam. L. Jones, Jr.
John Grace
J. C. Davis

SAMUEL D. McDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLAWHITE
First Assistant




                             -5457-